Citation Nr: 1300117	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability to include as a residual of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in part, denied the reopening of the Veteran's claims for service connection for asbestosis and breathing problems.  The Board has subsequently recharacterized the issue on appeal as a single issue to more accurately reflect the Veteran's claim.  

The appeal was subsequently transferred to the jurisdiction of the VA RO in Waco, Texas. 

In September 2010, the Veteran presented testimony at a hearing conducted at the Waco RO.  In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing before the undersigned is in the Veteran's claims folder. 

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system.  

The case was previously before the Board in July 2011, when it was remanded for additional notice to the Veteran.  The order action has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The credible evidence of record reveals that the Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD) which is related to his long history of smoking.  

2.  There is no credible evidence linking the Veteran's current respiratory disability to service, to any environmental smoke exposure during service, or to asbestos exposure during service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include as a residual of asbestos exposure, are not met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  VA has satisfied the duty to notify provisions along with the regulations pertinent to the establishment of effective dates and of the disability ratings. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen previously denied claims, VA must provide a claimant with notice of what constitutes new and material evidence to reopen the claim. VA's notice letter should describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was initially notified of these requirements in a letter dated May 2008.  This letter had some defects, including an incorrect date of the rating decision which last denied the claims for service connection for lung disabilities.  Additional notice was provided in a letter dated July 2011, and the claim was readjudicated in a November 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has obtained service treatment records; VA treatment records; and VA examination reports.  VA has also assisted the Veteran in obtaining evidence and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Reopening

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the same statutory reopening requirements apply to prior final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Barnett, 83 F.3d at 1384.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims for service connection for asbestosis and breathing problems/lung condition in a May 2006 rating decision.  He was notified of this decision that same month, but he did not file an appeal.  This rating decision became final.  38 U.S.C.A. § 7105(c).  

Evidence received since the May 2006 RO rating decision included a November 2000 private medical examination report which was not previously of record.  This report indicated a diagnosis of asbestosis.  The RO correctly determined that this evidence was new and material.  The claim was reopened and a Compensation and Pension examination was conducted.  Subsequently, the claim for service connection was denied.  

The evidence received since the May 2006 rating decision, particularly the November 2000 private examination report, is new and material.  Accordingly, the reopening of the claim for service connection for a respiratory disability to include as a residual of asbestos exposure was warranted.

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993). Rather, VA Adjudication Procedure Manual, in electronic format, M21-1MR, contains guidelines for considering compensation claims based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.   

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000. 

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include: dyspnea on exertion; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; pulmonary function impairment; and, cor pulmonale which can be demonstrated by instrumental methods.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (e). 

The Veteran claims entitlement to service connection for a respiratory disability to include as a residual of asbestos exposure.  He has presented his assertions at two hearings and in numerous written statements.  To summarize, he asserts that he had essentially three exposures to materials during active service which have resulted in a current respiratory disability.  First, he claims that he was exposed to asbestos during ship board duties, especially when the ship was in dry dock.  Second he claims he was exposed to smoke when he had to help fight a forest fire.  Finally, he claims he was exposed to the toxic smoke of some ordnance which burned.  

The evidence establishes that the Veteran served in the Navy as an Aviation Ordnanceman.  Service personnel records also reveal that he had a period of sea service aboard an aircraft carrier for almost one year.  Other service personnel records confirm service at the locations where the Veteran claims he had environmental smoke exposure.  Based on the Veteran's service in the Navy, his rate, and the locations and circumstances of his service, the Board accepts for the purpose of this decision that the Veteran did have some asbestos and environmental smoke exposure during service as he claims.  

However, even accepting that the Veteran had the exposures he claims during service, the evidence still does not establish that he has a current respiratory disability which was incurred during service as a result of these environmental exposures.  The Veteran's service treatment records do not reveal any complaints of, diagnosis of, or treatment for any respiratory disorders during service.  On separation examination in December 1954 his lungs and chest were normal on clinical evaluation.  Chest x-ray examination was conducted and was negative for abnormalities.  

The evidence of record establishes that subsequent to service the Veteran had a long period of employment in the aviation industry.  The Veteran has submitted a large volume of private medical records dated from June to August 1998.  These records reveal that pulmonary examination of the Veteran was conducted in relation to a private legal claim related to asbestos exposure.  A June 1998 radiology report indicates bilateral interstitial fibrotic changes consistent with asbestosis.  The accompanying August 1998 private examination report noted a long history of tobacco use.  The Veteran reported a history of asbestos exposure during active service in the Navy, along with private employment subsequent to service.  He reported recent symptoms of shortness of breath, especially with exercise.  The initial impression was dyspnea from either COPD or asbestos exposure.  Subsequent pulmonary function tests (PFTs) indicated essentially normal results.  The physician indicated that if the Veteran had some mild asbestos related changes as noted on the x-ray, there was no functional impairment.  An August 1998 letter from the physician indicated "suspected asbestosis."  

In November 2000, a private pulmonary examination of the Veteran was conducted.  He had complaints of increased shortness of breath; he reported a 15 year history of smoking.  He also reported a 10 year history of asbestos exposure.  Since the Veteran had only 4 years of service, and only 1 year of shipboard service, much of this reported asbestos exposure history cannot have occurred during service.  PFTs were conducted and revealed mild obstructive lung defect with no evidence of restrictive lung defect which is indicative of asbestos exposure.  Chest x-ray examination was not conducted; rather the examiner relied upon the 1998 x-ray report.  The examiner indicated a diagnosis of "pulmonary asbestosis" despite the fact that such a diagnosis was not supported by the PFT results.  

A private chest x-ray examination report dated November 2002 reveals the presence of a nodular density in the left lung base along with atelectasis (partial collapse) of the right mid lung.  No infiltrates or no pleural plaques, which are traits of asbestos related disorders, were present.  

In January 2006, a VA Compensation and Pension examination of the Veteran was conducted.  He reported complaints of dyspnea on exertion and a history of asbestos exposure during active service aboard ship.  He also indicated a history of smoking.  The Veteran did not report any non-service related asbestos exposure as he had in prior private examinations.  PFTs reveal obstructive respiratory defect.  Chest x-ray examination was consistent with COPD and did not reveal any evidence of infiltrate, effusions, or pleural plaques.  After full review the impression was COPD and that "x-ray confirms that patient does not have asbestosis."  

A May 2008 VA outpatient treatment record indicates a reported history of interstitial lung disease and asbestosis.  This appears to be a notation of a diagnosis reported by the Veteran as there no evidence supporting the diagnosis. 

In June 2008, a VA pulmonary treatment consultation of the Veteran was conducted.  The physician noted essentially normal PFT results and that both chest x-ray and computed tomography (CT) examination results did not show any evidence of fibrosis, pleural plaques, or other lung pathology.  Physical examination revealed clear lungs.  The doctor indicated that a work up should be done for a cardiac cause of the Veteran's complaints of shortness of breath rather than a pulmonary cause.  

In July 2012, the most recent Compensation and Pension examination of the Veteran was conducted.  The Veteran reported symptoms of shortness of breath and that he had been diagnosed with asbestosis by a private clinic in 1998.  The Veteran reported his in-service history of exposure to asbestos and environmental smoke during service.  Contrast CT examination of the chest was conducted and revealed no lung abnormalities.  Chest x-ray examination was also negative for lung abnormalities.  PFTs could not be accurately conducted as the Veteran indicated that the bronchodilator would increase his heart rate too much.  After full review of all the evidence of record the diagnosis was COPD, and the medical opinion was that the respiratory disability was "less likely than not due to asbestosis and more likely than not due to tobacco use."  

The evidence reveals that the Veteran has a current diagnosis of COPD which is more likely the result of smoking than it is the result of any other factor including asbestos exposure.  This diagnosis is supported the PFT results of record, including those contained in the private examination reports, all of which show the presence of obstructive respiratory defect.  None of the PFTs reveal the presence of restrictive lung defect which is indicative of an asbestos-related disorder.  The private diagnoses of record indicating asbestosis are based upon chest x-ray examinations which are not as accurate as the two recent CT examinations which revealed completely normal lungs.  Based on the recent CT examination, the more recent VA examination reports are more probative of the Veteran's lung disability than the older private examination reports which base their diagnoses on the less accurate chest x-ray findings.  The credible evidence of record establishes that the Veteran has a diagnosis of COPD which is the result of smoking; he does not have any asbestos- related disability.  There is no credible evidence linking any current respiratory disorder, including COPD, to active service, to asbestos exposure during service, or to any environmental smoke exposure during service.  

The preponderance of the evidence is against the claim for service connection for a respiratory disability to include as a residual of asbestos exposure.  There is no doubt to be resolved, and service connection is not warranted.  


ORDER

Service connection for a respiratory disability, to include as a residual of asbestos exposure, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


